ON PETITION FOR HEARING EN BANC

ORDER

Appellants Ninestar Technology Co., Ltd., et al., filed a petition for hearing en banc or, in the alternative, certification to the United States Supreme Court.
Upon consideration thereof, it is
ORDERED that the petition for hearing en banc and request, for certification be, and the same hereby are, DENIED.
The appeal will be heard by a panel. A party may argue to the panel the need to overrule precedent, or other basis for hearing en banc, and the panel, if so convinced, will request a poll on rehearing en banc.